DETAILED ACTION

Response to Arguments
Applicant’s arguments, see the claim amendments filed 1/3/22, with respect to the rejection(s) of the claim(s) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1, 5, 6, 7, 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, US 8,357,860, in view of Pai et al., US 2016/0093546.
Regarding claim 1, Kaneko teaches a method of manufacturing a semiconductor device, comprising: 
providing a routable encapsulated conductive substrate (figures 4C & 5) comprising:
a first conductive structure 33/34/36 encapsulated within a first laminated layer 35, wherein the first laminated layer 35 has a first thickness and the first conductive structure 33/34/35 is entirely within the first thickness;
a second conductive structure 36/37 electrically coupled to the first conductive structure 33/34/36 and encapsulated within a second laminated layer 35, wherein the second laminated layer 35 has a second thickness and the second conductive structure 36/37 is entirely within the second thickness; and
a first surface finish layer 33 disposed on at least portions of the first conductive structure 33/34/36, wherein:
the first laminated layer 35 and the second laminated layer 35 form an interface;
the first conductive structure 33/34/36 and the second conductive structure 36/37 meet at the interface;
the first surface finish layer 33 is exposed in the first laminated layer 35; and

electrically coupling a semiconductor component 41 to the first surface finish layer 33.
Kaneko fails to teach forming a package body covering the semiconductor component and the first surface finish layer.
Pai (figure 2E’) teaches forming a package body 25/26 covering the semiconductor component 24 and the first surface finish layer.  Though Liang doesn’t teach a finish layer, the package body 25/26 of Liang would cover the finish layer 33 of Kaneko.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the package body 25/26 of Pai in the invention of Kaneko because a package body is known in the art to be used to protect the device.
As to claim 5, Kaneko (figure 5) teaches electrically coupling the semiconductor component 41 comprises coupling with conductive bumps 42 in a flip-chip configuration. 
In re claim 6, Kaneko teaches a method of manufacturing a semiconductor device, comprising: 
providing a routable encapsulated conductive substrate (figure 4B) 33/34/35/36 comprising: 

the first conductive structure comprises: 
a first surface finish layer 33; 
a first conductive pattern 34; and 
first conductive vias 36 coupled to at least a portion of the first surface conductive pattern 34; and 
the first laminated layer 35 defines a top substrate surface of the routable encapsulated conductive substrate and has a first thickness; 
the first conductive structure 33/34/36 is entirely within the first thickness of the first laminated layer 35; and 
the first surface finish structure 33 is exposed by the top substrate surface; 
a second conductive structure 36/37 (figure 4C-second layer above carrier 31) electrically coupled to the first conductive vias 36 and encapsulated within a second laminated layer 35, wherein: 
the second conductive structure comprises: 
a second conductive pattern 37; and 
conductive pads 36 connected to the second conductive pattern 37; and 
the second laminated layer 35 defines a bottom substrate surface of the routable encapsulated conductive substrate; 

lower surfaces of the conductive pads 36 proximate to the bottom substrate surface are devoid of the second laminated layer 35 so that the lower surfaces are adapted for coupling to a next level assembly; 
electrically coupling a semiconductor device 41 (figure 5) to the first surface finish structure 33.
 Kaneko fails to teach providing a package body covering the semiconductor device, at least portions of the first surface finish layer, and at least portions of the top substrate surface. 
Pai (figure 2E’) teaches providing a package body 25/26 covering the semiconductor component 24, at least portions of the first surface finish layer 33, and at least portions of the top substrate surface. 
Though Pai doesn’t teach a first surface finish layer, the package body 25/26 of Liang would cover the first surface finish layer 33 of Kaneko.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the package body 25/26 of Pai in the invention of Kaneko because a package body is known in the art to be used to protect the device.

Concerning claim 10, Kaneko (figure 5) teaches electrically coupling the semiconductor device 41 comprises electrically coupling the semiconductor device 41 to the first surface finish layer 33 with conductive bumps 42 in a flip-chip configuration.
Pertaining to claim 12, Kaneko (figure 4B) teaches providing the routable encapsulated conductive substrate comprises: providing a first part of the first conductive patterns 34 interposed between the first conductive vias 36 and the first surface finish layer 33; and Laing (figures 15 & 18) teaches providing a second part of the first conductive patterns 1012 devoid of the first conductive vias 140 and devoid of the first surface finish layer.
In claim 13, Liang (figure 15) teaches  providing the routable encapsulated conductive substrate comprises: providing a portion of the second conductive pattern 1012 structure devoid of any of the conductive pads 1006/1014.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the second portions of Liang in the invention of Kaneko because Liang teaches it provides the ability to fan out (column 1, lines 10-18).
s 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, US 8,357,860, in view of Pai et al., US 2016/0093546, and Liang et al., US 9,418,928.
Regarding claim 16, Kaneko teaches a method of forming a semiconductor device comprising: 
providing a routable encapsulated conductive substrate comprising: 
a first surface finish layer 33 (figure 4a); 
first conductive patterns 34 comprising first portions connected to the first surface finish layer 33 (figure 4a);
conductive vias 36 connected to the first portions of the first conductive patterns 34 (figure 4B); 
a first laminated layer 35 covering the first conductive patterns 34, the conductive vias 36, and a portion of the first surface finish layer 33, wherein the first laminated layer 35 has a first thickness, the first surface finish layer 33 is exposed in a first surface of the first laminated layer 35, and the conductive vias 36 are exposed in a second surface of the first laminated layer 35, the first conductive patterns 34 and the first conductive vias 36 are entirely within the first thickness of the first laminated layer 35; 
second conductive patterns 37 connected to the conductive vias 36; 

a second laminated layer 35 covering at least a portion of the first laminated layer 35, the second conductive patterns 37, and the conductive pads 36, wherein the second laminated layer 35 has a second thickness, the conductive pads 36 are exposed in a first surface of the second laminated layer 35, the first laminated layer 35 and the second laminated layer 35 form an interface, the second conductive patterns 37 and the conductive pads 36 are entirely within the second thickness of the second laminated layer 35, and the first conductive vias 36 and the second conductive patterns 37 meet at the interface;
electrically coupling a semiconductor component 41 to the first surface finish layer 33. 
Kaneko fails to teach forming first conductive patterns comprises second portions laterally spaced apart from the first portions, wherein the second portions are devoid of the first surface finish layer, and a portion of the first conductive patterns are devoid of the first surface finish layer.
Laing (figure 15) teaches forming first conductive structure comprises second portions (1012 without additional 1006) laterally spaced apart from the first portions 1014, wherein the second portions (1012 without additional 1006)  are devoid of the 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the second portions of Liang in the invention of Kaneko because Liang teaches it provides the ability to fan out (column 1, lines 10-18).
Kaneko fails to teach forming a package body covering at least a portion of the first laminated body and the semiconductor component.
Pai (figure 2E’) teaches forming a package body 25/26 covering the first laminated body 35 and the semiconductor component 24.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the package body 25/26 of Pai in the invention of Kaneko because a package body is known in the art to be used to protect the device. 
With respect to claim 17, providing the routable encapsulated conductive substrate comprises: 
providing the second laminated layer 35 defines a bottom substrate surface of the routable encapsulated conductive substrate; 
providing the conductive vias 36 substantially co-planar with the second surface of the first laminated layer 35; and 
providing surfaces of the conductive pads 38 recessed within openings in the second laminated layer 35; and 

As to claim 18, Kaneko (column 5, lines 32-35) teaches providing the first surface finish layer comprising one or more of nickel/gold (Ni/Au), silver (Ag) or copper (Cu).
In re claim 19, Liang (figure 15) providing the first portions 1014 of the first conductive patterns wider than the second portions 1012 of the first conductive patterns in a cross-sectional view.
Concerning claim 20, Kaneko teaches the first laminated layer 35, the second laminated layer 35, and the package body comprise materials having similar thermal coefficients of expansion.  The laminated layer is the same reference number (35) and is repeated in each level so it is the same material (column 6, lines 3-9).
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, US 8,357,860, in view of Pai et al., US 2016/0093546, as applied to claim 1 above, and further in view of Liang et al., US 9,418,928.
With respect to claim 2, Kaneko teaches providing the routable encapsulated conductive substrate comprises:
providing the first surface finish layer 33 on a carrier 31 (figure 4A);
providing the first conductive structure 34/36 (figure 4A & 4B) comprising first conductive patterns 34 (figure 4A) on the first surface finish layer 33;

providing the second conductive structure 36/37 comprising second conductive patterns 37 and conductive pads 36 connected to the conductive vias 36 (figure 4B and 4C-the second layer above the carrier 31); 
providing the second laminated layer 35 covering the first laminated layer 35, the second conductive patterns 36 and the conductive pads 37 (figure 4C-the second layer above the carrier 31); and 
removing the carrier 31 to expose the first surface finish layer 33 (figure 4D).
Kaneko fails to teach forming the first conductive structure on the first surface finish layer and on the carrier and where the carrier is devoid of the first surface finish layer and conductive vias on at least portions of the first conductive patterns.
Laing (figure 15) teaches forming the first conductive structure (1012 without additional 1006) on the carrier 124 and where the carrier 124 is devoid of the first surface finish layer and conductive vias on at least portions of the first conductive patterns (1012 without additional 1006).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the second portions of Liang in the invention of Kaneko because Liang teaches it provides the ability to fan out (column 1, lines 10-18).
3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, US 8,357,860, in view of Pai et al., US 2016/0093546, as applied to claim 2 above, and further in view of Liang et al., US 9,418,928, and further in view of Hurwitz et al., US 9,589,920.
As to claim 3, Kaneko teaches providing the conductive pads 38 within recessed openings in a bottom side of the second laminated layer 35; the first surface finish layer comprises one or more of nickel/gold (Ni/Au)(column 5, lines 42-45), silver (Ag) or copper (Cu); surfaces of at least portions of the first conductive patterns 34 are recessed below a major surface of the first laminated layer 35 in a cross-sectional view; and the first surface finish layer 33 is substantially coplanar with the major surface of the first laminated layer 35.
Kaneko fails to teach removing a portion of the first laminated layer to expose the conductive vias to the outside before providing the second conductive structure; and connecting conductive bumps to the conductive pads in the recessed openings.
Hurwitz (figures 6r-6s) teaches removing a portion of the first laminated layer 26 to expose the conductive vias 22 to the outside before providing the second conductive structure.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to use the method of Hurwitz in the invention of Kaneko because Hurwitz teaches a known equivalent method of forming conductive structures within laminated 
Though Kaneko fails to teach connecting conductive bumps to the conductive pads 38/40 in the recessed openings, it would have been obvious to one of ordinary skill in the art at the time of the invention to use conductive bumps in the invention of  Kaneko because conductive bumps are what is conventionally known to be attached to the conductive pads to allow it to be connected to other components.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claims 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, US 8,357,860, in view of Pai et al., US 2016/0093546, as applied to claim 6 above, and further in view of Liang et al., US 9,418,928.
Pertaining to claim 8, Kaneko (figures 3A-4D)  teaches providing the routable encapsulated conductive substrate comprises: 
providing the first surface finish layer 33 on a carrier 31 (figure 3B); 
providing the first conductive pattern 34 on the first surface finish layer 33 (figure 3B); 

providing the first laminated layer 35 covering the carrier 31, the first surface finish layer 33, the first conductive pattern 34, and the first conductive vias 36 (figure 3D);
providing the second conductive pattern 37 connected to the conductive vias 36 (figure 4B);
providing the conductive pads 36 connected to at least a portion of the second conductive pattern 37 (figure 4C); 
providing the second laminated layer 35 covering the first laminated layer, the second conductive pattern and the conductive pads (figure 4C); and 
removing the carrier 31 (figure 4D).
Kaneko fails to teach forming the first conductive structure on the first surface finish layer and on the carrier and where the carrier is devoid of the first surface finish layer and conductive vias on at least portions of the first conductive patterns.
Liang (figure 15) teaches forming the first conductive structure (1012 without additional 1006) on the carrier 124 and where the carrier 124 is devoid of the first surface finish layer and conductive vias on at least portions of the first conductive patterns (1012 without additional 1006).

In claim 9, Kaneko (figure 5) teaches providing the routable encapsulated conductive substrate comprises: 
providing the first surface finish layer 31 substantially coplanar with the top substrate surface (figure 4A); and 
providing surfaces of the conductive pads recessed within openings in the second laminated layer 35 (figure 4A).
Though Kaneko fails to teach the method further comprises providing one or more of conductive bumps coupled to the surfaces of conductive pads in the recessed openings or a second surface finish layer coupled to the conductive pads, it would have been obvious to one of ordinary skill in the art at the time of the invention to use conductive bumps in the invention of  Kaneko because conductive bumps are what is conventionally known to be attached to the conductive pads to allow it to be connected to other components.    The use of conventional materials to perform their known functions is obvious (MPEP 2144.07).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko, US 8,357,860, in view of Pai et al., US 2016/0093546, as applied to claim 6 above.

.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A ZARNEKE whose telephone number is (571)272-1937. The examiner can normally be reached M, W-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A ZARNEKE/            Primary Examiner, Art Unit 2891                                                                                                                                                                                            	3/12/2022